Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 2/22/2021.
Acknowledgment is made of applicant’s claim for priority of CN 202010280603.7 filed in China on 10/4/20.
Claims 1-19 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo CN 111624577 in view of Chen CN 105050297.
Claim 1: Guo discloses dimming method for a dimming glass (reflection intensity calibration method) [Abstract], comprising: 
in response to a dimming level, obtaining a light transmittance value corresponding to the selected dimming level according to a corresponding relationship between dimming levels and actual light transmittance of the dimming glass [Step S201, controlling the light reflecting mode of the dimming glass; wherein the dimming glass can be controlled by electric control, temperature control, light control, voltage control and so on to realize the dimming glass switching between the transparent state and the non-transparent state, namely can control the optical mode of the dimming glass; according to the reflection characteristic value and the corresponding reflection intensity value of the dimming glass]; 
(Fig. 4) [401] obtaining a dimming voltage value corresponding to the light transmittance value according to a corresponding relationship between the actual light transmittance and dimming voltages of the dimming glass [Step S401, obtaining the reflection characteristic value of the dimming glass of each light reflecting mode of the detection, and converting the reflection characteristic value into the grey value according to the preset rule]; and 
adjusting a voltage applied to the dimming glass to the obtained dimming voltage value [Step S203 according to the reflection characteristic value and the corresponding reflection intensity value of the dimming glass in each reflection mode of the detection, generating the reflection intensity calibration data corresponding to the preset distance], 
except
in response to a dimming level selected from a user, 
wherein the corresponding relationship between the dimming levels and the actual light transmittance of the dimming glass is dividing an adjustable range of the actual light transmittance of the dimming glass to obtain the actual light transmittance corresponding to different dimming levels.
Chen teaches
(Figs. 1, 2) in response to a dimming level selected from a user (the user selects an option operation on the human-computer interaction panel) [Step 1, Fig. 2, the dimming system according to the preset indoor sensing information and sensing information, the received outdoor adjusting the transmission voltage of the dimming film in the preset transmission voltage interval], 
(Fig. 1) wherein the corresponding relationship between the dimming levels and the actual light transmittance of the dimming glass is dividing an adjustable range of the actual light transmittance of the dimming glass to obtain the actual light transmittance corresponding to different dimming levels (a dimming system based on light adjusting film; the dimming film can be within [0v, 110v] between adjusting transmittance according to voltage; for example, transmittance 0v corresponds to 0%, 110v corresponds to 100 % transmittance; the dimming system transmittance by automatically adjusting the dimming film so as to adapt to different outdoor light influence).
It would have been obvious to one of ordinary skill in the art to modify Guo's invention with Chen’s method/structure in order to provide self-adaptive indoor light, as taught by Chen [Abstract];


Claim 9: Guo discloses a dimming glass, comprising: 
a memory, configured to store a corresponding relationship between dimming levels and actual light transmittance of the dimming glass and a corresponding relationship between the actual light transmittance and dimming voltages of the dimming glass; a user interaction module and a processor [a third aspect, a computer device, comprising a memory and a processor, the memory stores a computer program, the processor executes the computer program] configured to, 
in response to a dimming level, obtain a light transmittance value corresponding to the selected dimming level according to the corresponding relationship between the dimming levels and the actual light transmittance of the dimming glass [Step S201, controlling the light reflecting mode of the dimming glass; wherein the dimming glass can be controlled by electric control, temperature control, light control, voltage control and so on to realize the dimming glass switching between the transparent state and the non-transparent state, namely can control the optical mode of the dimming glass; according to the reflection characteristic value and the corresponding reflection intensity value of the dimming glass], and 
obtain a dimming voltage value corresponding to the light transmittance value according to the corresponding relationship between the actual light transmittance and the dimming voltage of the dimming glass [Step S401, obtaining the reflection characteristic value of the dimming glass of each light reflecting mode of the detection, and converting the reflection characteristic value into the grey value according to the preset rule];, so as 
to adjust a voltage applied to the dimming glass to the obtained dimming voltage value, 
wherein the corresponding relationship between the dimming levels and the actual light transmittance is dividing an adjustable range of the actual light transmittance of the dimming glass to obtain the actual light transmittance corresponding to different dimming levels [Step S203 according to the reflection characteristic value and the corresponding reflection intensity value of the dimming glass in each reflection mode of the detection, generating the reflection intensity calibration data corresponding to the preset distance].
except
in response to a dimming level selected from a user, 
wherein the corresponding relationship between the dimming levels and the actual light transmittance of the dimming glass is dividing an adjustable range of the actual light transmittance of the dimming glass to obtain the actual light transmittance corresponding to different dimming levels.
Chen teaches
(Figs. 1, 2) in response to a dimming level selected from a user (the user selects an option operation on the human-computer interaction panel) [Step 1, Fig. 2, the dimming system according to the preset indoor sensing information and sensing information, the received outdoor adjusting the transmission voltage of the dimming film in the preset transmission voltage interval], 
(Fig. 1) wherein the corresponding relationship between the dimming levels and the actual light transmittance of the dimming glass is dividing an adjustable range of the actual light transmittance of the dimming glass to obtain the actual light transmittance corresponding to different dimming levels (a dimming system based on light adjusting film; the dimming film can be within [0v, 110v] between adjusting transmittance according to voltage; for example, transmittance 0v corresponds to 0%, 110v corresponds to 100 % transmittance; the dimming system transmittance by automatically adjusting the dimming film so as to adapt to different outdoor light influence).
It would have been obvious to one of ordinary skill in the art to modify Guo's invention with Chen’s method/structure in order to provide self-adaptive indoor light, as taught by Chen [Abstract];

Claim 19: Guo discloses a dimming glass system, comprising: a dimming glass; and the dimming device according to claim 9.


Allowable Subject Matter
Claims 2-8, 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 2 is the inclusion of the limitation 
“…wherein dividing the adjustable range of the actual light transmittance of the dimming glass to obtain the actual light transmittance corresponding to different dimming levels comprises: obtaining the adjustable range of the actual light transmittance of the dimming glass; and dividing the adjustable range of the actual light transmittance of the dimming glass equally to obtain the actual light transmittance corresponding to the different dimming levels.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claim 7 is also allowed by virtue of dependency.
The primary reason for the allowance of the dependent claim 3 is the inclusion of the limitation 
“…dividing the adjustable range of the actual light transmittance of the dimming glass to obtain the actual light transmittance corresponding to different dimming levels comprises: obtaining the adjustable range of the actual light transmittance of the dimming glass; obtaining an adjustable range of human eye-sensed light transmittance corresponding to the adjustable range of the actual light transmittance of the dimming glass, according to a corresponding relationship between the actual light transmittance of the dimming glass and the human eye-sensed light transmittance; dividing the adjustable range of the human eye-sensed light transmittance equally to obtain the human eye-sensed light transmittance corresponding to different dimming levels; and obtaining the actual light transmittance corresponding to the different dimming levels according to the human eye-sensed light transmittance corresponding to the different dimming levels.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 4, 5, 8 are also allowed by virtue of dependency.

The primary reason for the allowance of the dependent claim 6 is the inclusion of the limitation 
“…obtaining the dimming voltage value corresponding to the light transmittance value according to the corresponding relationship between the actual light transmittance and the dimming voltages of the dimming glass comprises: obtaining an ambient temperature at which the dimming glass is exposed; and obtaining the dimming voltage value corresponding to the light transmittance value, according to a corresponding relationship between the actual light transmittance and the dimming voltages of the dimming glass at the ambient temperature.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1.

The primary reason for the allowance of the dependent claim 10 is the inclusion of the limitation 
“…dividing the adjustable range of the actual light transmittance of the dimming glass to obtain the actual light transmittance corresponding to different dimming levels comprises: obtaining the adjustable range of the actual light transmittance of the dimming glass; and dividing the adjustable range of the actual light transmittance of the dimming glass equally to obtain the actual light transmittance corresponding to the different dimming levels.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 9. Claim 13 also allowed by virtue of dependency.

The primary reason for the allowance of the dependent claim 11 is the inclusion of the limitation 
“…dividing the adjustable range of the actual light transmittance of the dimming glass to obtain the actual light transmittance corresponding to different dimming levels comprises: obtaining the adjustable range of the actual light transmittance of the dimming glass; obtaining an adjustable range of human eye-sensed light transmittance corresponding to the adjustable range of the actual light transmittance of the dimming glass, according to a corresponding relationship between the actual light transmittance of the dimming glass and the human eye-sensed light transmittance; dividing the adjustable range of the human eye-sensed light transmittance equally to obtain the human eye-sensed light transmittance corresponding to different dimming levels; and obtaining the actual light transmittance corresponding to the different dimming levels according to the human eye-sensed light transmittance corresponding to the different dimming levels.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 9. Claim 14 is also allowed by virtue of dependency.

The primary reason for the allowance of the dependent claim 12 is the inclusion of the limitation 
“…a temperature sensor, configured to sense an ambient temperature at which the dimming glass is exposed, wherein the memory is further configured to store a corresponding relationship between the actual light transmittance and the dimming voltages of the dimming glass at different ambient temperatures; and the processor is further configured to obtain the dimming voltage value corresponding to the light transmittance value according to the stored corresponding relationship between the actual light transmittance and the dimming voltages of the dimming glass at the ambient temperature, so as to adjust a voltage applied to the dimming glass to the obtained dimming voltage value.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 9. Claim 18 is also allowed by virtue of dependency.

The primary reason for the allowance of the dependent claim 15 is the inclusion of the limitation 
“…the user interaction module comprises: a user interaction interface and a feedback module, wherein the user interaction interface is configured to receive a selection of a dimming level from a user, and the feedback module is configured to send the dimming level selected from the user to the processor.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 9. Claims 16, 17 are also allowed by virtue of dependency.
Guo CN 111624577 and Chen CN 105050297 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871